DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgements
This Office Action is in response to Applicant’s response filed on August 16, 2021 (“August 2021 Response”).  The August 2021 Response contained, inter alia, claim amendments (“August 2021 Claim Amendments”) and “REMARKS” (“August 2021 Remarks”).
Claims 1, 3-11, 13-14, and 16-23 are currently pending and have been examined.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the 
Claims 1, 3-4, 6-8, 10-11, 13-14, and 16-23 are rejected under 35 U.S.C. 103 as being unpatentable over Amjadi (US 2007/0174259 A1)(“Amjadi”) in view of Cincotta et al. (US 2013/0085807 A1)(“Cincotta”) and further in view of Komai (US 2004/0162982 A1)(“Komai”).

As to Claim 1, Amjadi discloses a method comprising: 
receiving a search term (“search request,” [0067]) from a plurality of client terminals (one or more user devices 104, [0045])([0067]); 
obtaining user information (“stored user preferences; …; a user's location, a user's observed online behavior, …, other user-entered information,” [0055]) of respective users corresponding to the plurality of client terminals ([0055]);
distributing one or more data labels (“coupon information,” [0068]) and one or more search results corresponding to the search term to the plurality of client terminals according to the user information and the search term ([0054]-[0055] and [0068]); and 
requesting the plurality of client terminals to display the one or more search results at a first region of a user interface of the corresponding client terminal and the one or more data labels at a second region of the user interface of the corresponding client terminal, the first region and the second region being on a same display page of the user interface (Abstract, Fig.3, and [0022]-[0023]).
Amjadi does not directly 
the user information including historical saving records of the respective users based on saving achieved by using coupons; and 
the distributing is by determining a classification of the respective user according to the user information, the classification comprising:
a potential churning user that has not logged into account for a first preset threshold of time, and
a churning user that has not logged into the account for a second preset threshold time, the second preset threshold of time being longer than the first preset threshold of time.

Cincotta teaches user information (shopper information in shopper database 24) including historical saving records (“sum totals of savings,” [0096], “savings totals,” [0117]) of the respective users based on saving achieved by using coupons ([0096], [0111], and [0117]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Amjadi by the feature of Cincotta and in particular to include in the user information of a user corresponding to the corresponding client terminal of Amjadi, the historical saving record of the user based on saving achieved by using coupons, as taught by Cincotta.
A person having ordinary skill in the art would have been motivated to combine these features because “[s]uch information may be used to broker better promotional savings and related coupon codes for each shopper 12” (Cincotta, [0096]).

Komai teaches
determining a classification (See “Levels” at Fig.5) of the respective user according to the user information, the classification comprising:
a potential churning user that has not logged into account for a first preset threshold of time (“if the number of days elapsed since the last log-in date is 6 through 10 days, it defines the security level 3,” [0066]), and
a churning user that has not logged into the account for a second preset threshold time, the second preset threshold of time being longer than the first preset threshold of time (“the number of days elapsed since the last log-in date is 21 days or longer, it defines the security level 5.” [0066]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Amjadi/Cincotta combination by the feature of Komai and in particular to include in the distributing of one or more data labels of the Amjadi/Cincotta combination, the features of determining a classification of the respective user according to the user information, the classification comprising: a potential churning user that has not logged into account for a first preset threshold of time, and a churning user that has not logged into the account for a second preset threshold time, the second preset threshold of time being longer than the first preset threshold of time, as taught by Komai.
A person having ordinary skill in the art would have been motivated to combine these features because it would help prevent a “decline of utility to the formal user on the occasion of continuously utilizing the system” (Komai, [0016]).


As to Claim 3, the Amjadi/Cincotta/Komai combination discloses as discussed above.  Amjadi further discloses wherein the user information further includes at least one of: historical purchase records of the respective users; or historical visiting records of the respective users ([0057]-[0058]).

As to Claim 4, the Amjadi/Cincotta/Komai combination discloses as discussed above.  Amjadi further discloses wherein the distributing the one or more data labels to the plurality of client terminals according to the user information and the search term includes: distributing the one or more data labels to the corresponding client terminal according to the classification of the respective user and the search term ([0064]).

As to Claim 6, the Amjadi/Cincotta/Komai combination discloses as discussed above.  Amjadi further discloses obtaining multiple data labels (coupon information) from an e-commerce platform (coupon information resources 160), a department that is a sub-division of the e-commerce platform (coupon portal 116), and a provider of a product or service (website 154)(Fig.1 and [0045]); and integrating the multiple data labels ([0007]).

As to Claim 7, the Amjadi/Cincotta/Komai combination discloses as discussed above.  Amjadi further discloses selecting the one or more data labels from the multiple data labels according to the search term and a classification of the respective user ([0007]).

As to Claim 8, the Amjadi/Cincotta/Komai combination discloses as discussed above.  Amjadi further discloses requesting the plurality of client terminals to present the one or more data labels and the one or more search results concurrently ([0054] and [0092]).

As to Claim 10, Amjadi discloses a system ([0005]) comprising: 
a user information database (coupon database 140) configured to store user information (“stored user preferences; …; a user's location, a user's observed online behavior, …, other user-entered information,” [0055]) of respective users of a plurality of client terminals (one or more user devices 104, [0045])([0055]-[0056]);
a distribution server (search system 102) configured to: 
receive a search term (“search request,” [0067]) from the plurality of client terminals ([0067]), and 
distribute one or more data labels (“coupon information,” [0068]) to the plurality of client terminals according to the user information and the search term ([0040]-[0043], [0005], [0054], and [0075]); and
a search server (search engine 124) configured to:
receive the search term ([0054]), and
return one or more search results to the plurality of client terminals according to the search term ([0054]).
Amjadi does not directly disclose: 
the user information including historical saving records of the respective users based on saving achieved by using coupons; and 
the distributing is by determining a classification of the respective user according to the user information, the classification comprising:
a potential churning user that has not logged into account for a first preset threshold of time, and
a churning user that has not logged into the account for a second preset threshold time, the second preset threshold of time being longer than the first preset threshold of time.

Cincotta teaches user information (shopper information in shopper database 24) including historical saving records (“sum totals of savings,” [0096], “savings totals,” [0117]) of the respective users based on saving achieved by using coupons ([0096], [0111], and [0117]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Amjadi by the feature of Cincotta and in particular to include in the user information of a user corresponding to the corresponding client terminal of Amjadi, the historical saving record of the user based on saving achieved by using coupons, as taught by Cincotta.
A person having ordinary skill in the art would have been motivated to combine these features because “[s]uch information may be used to broker better promotional savings and related coupon codes for each shopper 12” (Cincotta, [0096]).

Komai teaches
determining a classification (See “Levels” at Fig.5) 
a potential churning user that has not logged into account for a first preset threshold of time (“if the number of days elapsed since the last log-in date is 6 through 10 days, it defines the security level 3,” [0066]), and
a churning user that has not logged into the account for a second preset threshold time, the second preset threshold of time being longer than the first preset threshold of time (“the number of days elapsed since the last log-in date is 21 days or longer, it defines the security level 5.” [0066]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Amjadi/Cincotta combination by the feature of Komai and in particular to include in the distributing of one or more data labels of the Amjadi/Cincotta combination, the features of determining a classification of the respective user according to the user information, the classification comprising: a potential churning user that has not logged into account for a first preset threshold of time, and a churning user that has not logged into the account for a second preset threshold time, the second preset threshold of time being longer than the first preset threshold of time, as taught by Komai.
A person having ordinary skill in the art would have been motivated to combine these features because it would help prevent a “decline of utility to the formal user on the occasion of continuously utilizing the system” (Komai, [0016]).

As to Claim 11, the Amjadi/Cincotta/Komai combination discloses as discussed above.  Amjadi further discloses wherein the plurality of client terminals is configured to receive the search term from the respective users (user’s computer, Fig.1, [0047]).

As to Claim 13, the Amjadi/Cincotta/Komai combination discloses as discussed above.  Amjadi further discloses wherein the distribution server and the search server are integrated into a same server (Fig.1).

As to Claim 14, the Amjadi/Cincotta/Komai combination discloses as discussed above.  Amjadi further discloses wherein the plurality of client terminals is further configured to display the one or more data labels and the one or more search results concurrently ([0054] and [0092]).

As to Claim 16, the Amjadi/Cincotta/Komai combination discloses as discussed above.  Amjadi further discloses wherein the distribution server is further configured to obtain the user information of the respective users from database ([0064]).

As to Claim 17, the Amjadi/Cincotta/Komai combination discloses as discussed above.  Amjadi further discloses wherein the distribution server is further configured to: distribute the one or more data labels according to the determined classification and the search term ([0064]).

As to Claim 18, the Amjadi/Cincotta/Komai combination discloses as discussed above.  Amjadi further discloses wherein the user information further includes at least one of: historical purchase record of the respective user; or historical visiting record of the respective user ([0057]-[0058]).

As to Claim 19, the Amjadi/Cincotta/Komai combination discloses as discussed above.  Amjadi further discloses a data label integration server configured to: obtain multiple data labels 

As to Claim 20, Amjadi discloses one or more computer readable media storing thereon computer-readable instructions ([0050]), that when executed by one or more processors, cause the one or more processors to perform acts comprising: 
receiving a search term (“search request,” [0067]) from a plurality of client terminals (one or more user devices 104, [0045])([0067]);
obtaining user information (“stored user preferences; …; a user's location, a user's observed online behavior, …, other user-entered information,” [0055]) of respective users corresponding to the plurality of client terminals ([0055]-[0056]);
distributing one or more data labels (“coupon information,” [0068]) and one or more search results corresponding to the search term to the plurality of client terminals according to the user information and the search term ([0054]); and
requesting the plurality of client terminals to display the one or more search results at a first region of a user interface of the corresponding client terminal and the one or more data labels at a second region of the user interface of the corresponding client terminal, the first region and the second region being on a same display page of the user interface (Abstract, Fig.3, and [0022]-[0023]).
Amjadi does not directly 
the user information including historical saving records of the respective users based on saving achieved by using coupons; and 
the distributing is by determining a classification of the respective user according to the user information, the classification comprising:
a potential churning user that has not logged into account for a first preset threshold of time, and
a churning user that has not logged into the account for a second preset threshold time, the second preset threshold of time being longer than the first preset threshold of time.

Cincotta teaches user information (shopper information in shopper database 24) including historical saving records (“sum totals of savings,” [0096], “savings totals,” [0117]) of the respective users based on saving achieved by using coupons ([0096], [0111], and [0117]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Amjadi by the feature of Cincotta and in particular to include in the user information of a user corresponding to the corresponding client terminal of Amjadi, the historical saving record of the user based on saving achieved by using coupons, as taught by Cincotta.
A person having ordinary skill in the art would have been motivated to combine these features because “[s]uch information may be used to broker better promotional savings and related coupon codes for each shopper 12” (Cincotta, [0096]).

Komai teaches
determining a classification (See “Levels” at Fig.5) of the respective user according to the user information, the classification comprising:
a potential churning user that has not logged into account for a first preset threshold of time (“if the number of days elapsed since the last log-in date is 6 through 10 days, it defines the security level 3,” [0066]), and
a churning user that has not logged into the account for a second preset threshold time, the second preset threshold of time being longer than the first preset threshold of time (“the number of days elapsed since the last log-in date is 21 days or longer, it defines the security level 5.” [0066]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Amjadi/Cincotta combination by the feature of Komai and in particular to include in the distributing of one or more data labels of the Amjadi/Cincotta combination, the features of determining a classification of the respective user according to the user information, the classification comprising: a potential churning user that has not logged into account for a first preset threshold of time, and a churning user that has not logged into the account for a second preset threshold time, the second preset threshold of time being longer than the first preset threshold of time, as taught by Komai.
A person having ordinary skill in the art would have been motivated to combine these features because it would help prevent a “decline of utility to the formal user on the occasion of continuously utilizing the system” (Komai, [0016]).

As to Claim 21, the Amjadi/Cincotta/Komai combination discloses as discussed above.  Amjadi further discloses wherein the distributing the one or more data labels to the plurality of 

As to Claim 22, the Amjadi/Cincotta/Komai combination discloses as discussed above.  Amjadi further discloses obtaining multiple data labels (coupon information) from an e-commerce platform (coupon information resources 160), a department that is a sub-division of the e-commerce platform (coupon portal 116), and a provider of a product or service (website 154)(Fig.1 and [0045]); integrating the multiple data labels ([0007]); and selecting the one or more data labels from the multiple data labels according to the search term and a classification (“class of users,” [0064]) of the respective user ([0064]).

As to Claim 23, the Amjadi/Cincotta/Komai combination discloses as discussed above.  Amjadi further discloses requesting the plurality of client terminals to present the one or more data labels and the one or more search results concurrently ([0054] and [0092]).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Amjadi in view of Cincotta and further in view of Komai and Marsh et al. (US 7,442,365 B1)(“Marsh”).
As to Claim 5, the Amjadi/Cincotta/Komai combination discloses as discussed above.  
Amjadi does not directly
Marsh teaches wherein the classification further comprises: a new user that has registered an account at a website and has not conducted transaction (“the user's account information, such as the user's overall transaction history” C.3, L.20-21, “if the user has never completed a shopping cart transaction on the site,” C.8, L.51-52); and a normal user that is not classified as the new user, the potential churning user, and the churning user (“( e.g., frequent user versus occasional or new user),” C.5, L.54-55).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Amjadi/Cincotta/Komai combination by the feature of Marsh and in particular to include in Amjadi’s classification, in the Amjadi/Cincotta/Komai combination, a new user that has registered an account at a website and has not conducted transaction; and a normal user that is not classified as the new user, the potential churning user, and the churning user, as taught by Marsh.
A person having ordinary skill in the art would have been motivated to combine these features because it would help to provide “real-time, consumer-based” information (Amjadi, [0029]).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Amjadi in view of Cincotta and further in view of Komai and Wang (US 2016/0350782 A1)(“Wang”).
As to Claim 9, the Amjadi/Cincotta/Komai combination discloses as discussed above.  
Amjadi does not directly disclose wherein the one or more data labels further include one or more red envelopes.
Wang teaches wherein the one or more data labels (advertisement) further include one or more red envelopes (Fig.1C, Fig.5C, see [0074]-[0075]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Amjadi/Cincotta/Komai combination by the feature of Wang and in particular to include in the data labels of the Amjadi/Cincotta/Komai combination, one or more red envelopes, as taught by Wang.
A person having ordinary skill in the art would have been motivated to combine these features because it would help to “reduce unnecessary advertisement expense for advertisers and improve the effectiveness of the advertisement” (Wang, [0031]).

Response to Arguments
Applicant's arguments filed on August 2021 Remarks have been fully considered and addressed below. 
Applicant argues that none of the references disclose the “by determining a classification…” limitation.  However, a new reference-Komai is relied upon for that feature.  Komai teaches determining a classification (See “Levels” at Fig.5) of the respective user according to the user information, the classification comprising: a potential churning user that has not logged into account for a first preset threshold of time (“if the number of days elapsed since the last log-in date is 6 through 10 days, it defines the security level 3,” [0066]), and a churning user that has not logged into the account for a second preset threshold time, the second preset threshold of time being longer than the first preset threshold of time (“the number of days elapsed since the last log-in date is 21 days or longer, it defines the security level 5.” [0066]). Therefore, the argument is moot.
The remaining arguments rest and fall on the previous argument.  Therefore, the arguments are found unpersuasive for the reasons stated above.

Conclusion
Applicant's amendment filed on August 16, 2021 necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA A MANDEL whose telephone number is (571)270-7046.  The examiner can normally be reached on Monday-Friday 10:00 AM-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached on (571) 272-1836.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/M.A.M/Examiner, Art Unit 3621                                                                                                                                                                                                        November 20, 2021
/ABHISHEK VYAS/Supervisory Patent Examiner, Art Unit 3621